              Case 1:20-cv-04825-KPF Document 27 Filed 10/30/20 Page 1 of 2




                              FINAZZO COSSOLINI O'LEARY
                                 MEOLA & HAGER, LLC

MEMO ENDORSED
                                           Counselors at Law

                                         67 East Park Place, Suite 901            New York Office
                                            Morristown, NJ 07960                  5 Penn Plaza, 23rd Floor
    Christopher S. Finazzo, Esq.                                                  New York, NY 10001
    Christopher.Finazzo@finazzolaw.com       Main (973) 343-4960                  Main (646) 378-2033
    Direct Dial: (973) 343-4961              Fax (973) 343-4970                   Fax (646) 378-2001
                                            www.finazzolaw.com

                                             October 30, 2020

   Via ECF
   Honorable Katherine Polk Failla, U.S.D.J.
   United States District Court
   Southern District of New York
   40 Foley Square, Room 2103
   New York, New York 10007

           Re:      The Chefs’ Warehouse, Inc. v. Employers Insurance Company of Wausau
                    Civil Action No.: 1:20-cv-04825-KPF

   Dear Judge Failla:
          We represent Defendant Employers Insurance Company of Wausau (“Wausau”) in the
   above-referenced action. With the consent of Plaintiff, Wausau respectfully submits this letter
   motion requesting an 8-day extension of time to file an electronically stored information (“ESI”)
   agreement.
            Your Honor’s Civil Case Management Plan and Scheduling Order (the “Order”) entered
   on September 29, 2020, provides that any agreement reached between the parties concerning ESI
   is to be filed within 30 days from the date of the Order. See Dkt. No. 20. The parties have conferred
   and agree that a short amount of additional time is needed to reach a mutually agreeable ESI
   agreement. No other requests for extension of time have been sought, and the requested extension
   will not affect any of the other scheduled dates or impede the parties’ ability to move forward with
   their discovery obligations. As such, the parties respectfully request that the deadline to file an
   ESI Agreement is extended to November 6, 2020.
           Thank you for Your Honor’s consideration of this matter.
                                                  Respectfully submitted,
                                                  /s/ Christopher S. Finazzo
                                                  CHRISTOPHER S. FINAZZO
   cc:     John N. Ellison, Esq. (via ECF)
    Case 1:20-cv-04825-KPF Document 27 Filed 10/30/20 Page 2 of 2




Application GRANTED.

Dated:    October 30, 2020              SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
